                                                                  1

                                                                  2

                                                                  3

                                                                  4
                                                                                                        UNITED STATES DISTRICT COURT
                                                                  5
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                  6

                                                                  7   DEBBIE WHITCOMB,                                  Case No.: 19-cv-520 YGR
                                                                  8
                                                                                  Plaintiff,                            ORDER ADOPTING MAGISTRATE JUDGE’S
                                                                  9                                                     REPORT AND RECOMMENDATION TO
                                                                             v.                                         REMAND
                                                                 10
                                                                      JASON MONTOYA AND CAROL MONTOYA,                  DKT. NO. 7
                                                                 11
                               Northern District of California




                                                                 12                Defendants.
United States District Court




                                                                 13

                                                                 14

                                                                 15          The Court has reviewed the Report and Recommendation of Magistrate Judge Jacqueline Scott
                                                                 16   Corley (Dkt. No. 7, “Report”), recommending remand of this action to the Superior Court of
                                                                 17   California, County of Contra Costa, to which no party filed an objection. The Court has reviewed the
                                                                 18   Report carefully. The Court finds the Report correct, well-reasoned, and thorough, and adopts it in
                                                                 19   every respect.
                                                                 20          Accordingly, and for the reasons set forth in the Report, this action is Remanded to the
                                                                 21   Superior Court of California for the County of Contra Costa.
                                                                 22          The Clerk is directed to close the case.
                                                                 23          IT IS SO ORDERED.
                                                                 24   Date: March 28, 2019                              _______________________________________
                                                                                                                              YVONNE GONZALEZ ROGERS
                                                                 25                                                       UNITED STATES DISTRICT COURT JUDGE
                                                                 26

                                                                 27

                                                                 28
